id office uilc cca_2012121914224819 ------------ number release date from --------------------- sent wednesday date pm to ---------------- cc subject validity of assessment question as discussed there is sufficient supporting documentation for the assessment while the assessment was erroneously entered into the service’s computer system for tax_year ------- the assessment is of the precise amount the taxpayer self-reported for ------ and it is clear from this supporting documentation that the return is for --------and that the service computed interest from the due_date of the ------- return to the assessment_date sec_6203 provides that the assessment shall be made by recording the liability in the office of the secretary in accordance with rules or regulations prescribed by the secretary sec_301_6203-1 provides that the assessment shall be made by the assessment officer signing the summary record of assessment the summary record through supporting records shall provide identification of the taxpayer the character of the liability the taxable_period if applicable and the amount of the assessment the prompt assessment form correctly identifies the taxpayer the character of the liability and the amount of the assessment but it misidentifies the tax period however the correct_tax period is properly provided in supporting documents the interest computation document properly identifies the due_date of the - ------- return as -------------- the tax_return properly identifies the taxpayer the character of the liability the taxable_period and the amount self-assessed the supporting records contain the information required by the regulation for a valid assessment i coordinated this response with the ------------------------------------------division of the office_of_chief_counsel
